Citation Nr: 0519806	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  02-05 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a initial rating in excess of 30 percent 
for Meniere's syndrome for the period prior to December 11, 
2003.

2.  Entitlement to a rating in excess of 60 percent for 
Meniere's syndrome.

3.  Entitlement to a compensable initial rating for right 
elbow epicondylitis. 

4.  Entitlement to an initial rating in excess of 10 percent 
for scars secondary to breast reduction surgery.  

5.  Entitlement to a compensable initial rating for sleep 
apnea.  

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD). 

7.  Entitlement to service connection for patellafemoral pain 
syndrome, left knee, to include as secondary to her service-
connected patellafemoral pain syndrome, right knee. 

8.  Entitlement to service connection for carpal tunnel 
syndrome, right wrist. 

9.  Entitlement to service connection for residuals of a 
right thumb injury.  

10.  Entitlement to service connection for myofascial pain 
dysfunction claimed as temporamandibular joint dysfunction 
(TMJ).  

11.  Entitlement to service connection for chronic sinusitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in June 2001.  At that time 
a 30 percent rating for the veteran's Meniere's syndrome was 
granted, effective from June 1, 2000, the date following 
discharge from active duty.  This rating was subsequently 
increased to 60 percent, effective from December 11, 2003.  
Therefore, as the case has been on appeal since the veteran's 
June 1, 2000 claim, the issues are properly stated on the 
title page.  The veteran testified at a local hearing before 
a Decision Review Officer in November 2002.  

The issues of entitlement to scarring secondary to breast 
reduction surgery and entitlement to service connection for 
GERD, TMJ, and residuals of a right thumb injury are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence demonstrates that as of 
September 5, 2001, the veteran's Meniere's disease was more 
nearly approximated by hearing impairment with attacks of 
vertigo and cerebellar gait occurring from one to four times 
a month with tinnitus.

2.  Prior to September 5, 2001, Meniere's disease was 
manifested by hearing impairment with vertigo less than once 
a month with tinnitus.

3.  Competent medical evidence of the right elbow noted range 
of motion to 150 degrees flexion and normal range of 
extension with no evidence of arthritis of the right elbow on 
x-ray testing. 

4.  Competent medical evidence demonstrated no diagnosable 
disability for left knee or right wrist.  

5.  During her November 2002 hearing, the veteran withdrew 
her appeals on the issues of entitlement to compensable 
rating for sleep apnea and service connection for chronic 
sinusitis.  




CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for Meniere's 
disease, retroactive to September 5, 2001, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5107A, 5010 (West 2002); 
38 C.F.R. §§ 3.159, 3.400, 4.7, 4.87, Diagnostic Code 6205 
(2004).

2.  The criteria for an initial evaluation in excess of 30 
percent for Meniere's disease prior to September 5, 2001, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5107A, 5010 (West 2002); 38 C.F.R. §§ 3.159, 3.400, 4.7, 
4.87, Diagnostic Code 6205 (2004).

3.  The criteria for a compensable initial evaluation for 
right elbow epicondylitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107, 5107A, 5010 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400, 4.7, 4.71a, Diagnostic Code 5024 (2004).

4.  Patellafemoral pain syndrome, left knee, was not incurred 
in or aggravated by service and is not secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2004).  

5.  Carpal tunnel syndrome, right wrist, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).  

6.  The criteria for withdrawal of a Substantive Appeal 
pertaining to the issues of service connection for chronic 
sinusitis and entitlement to a compensable evaluation for 
sleep apnea by the veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

VA fully notified the veteran of what is required to 
substantiate his claims in a December 2003 VCAA letter.  
Together, the VCAA letter, March 2002 statement of the case 
(SOC), and multiple SSOCs provided the veteran with a summary 
of the evidence, the applicable laws and regulations and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  Additionally, the veteran was requested 
to submit any evidence in his possession.  No other evidence 
was identified or submitted by the veteran.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  The 
duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  Supra, 
Mayfield. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the numerous 
service medical records, VA treatment records, VA examination 
reports dated in 2000, 2001, and 2003, private medical 
records, and written statement and testimony from the 
veteran.  As a VA examinations and other medical evidence is 
of record, the Board finds no further VA examination 
necessary in this case.  It does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Here, the veteran is appealing the evaluations assigned 
originally assigned to the June 2001 rating determination, 
thereby asserting that each warrants a higher initial 
disability rating.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court distinguished between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an increased 
rating for a service-connected condition.  The Court 
discussed that in the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  The 
Court also made clear that its holding in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994), (which indicates that when an 
increase in the disability rating is at issue, the present 
level of disability is of primary importance), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert, supra.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).



Meniere's Disease

The veteran is rating under Diagnostic Code 6205 for 
Meniere's syndrome (endolymphatic hydrops).  A 100 percent 
rating is provided for hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus.  A 60 percent rating is provided 
for hearing impairment with attacks of vertigo and cerebellar 
gait occurring from one to four times a month, with or 
without tinnitus.  A 30 percent rating is provided for 
hearing impairment with vertigo less than once a month, with 
or without tinnitus.  A note following the rating indicates 
to evaluate Meniere's syndrome either under these criteria or 
by separately evaluating vertigo (as a peripheral vestibular 
disorder), hearing impairment, and tinnitus, whichever method 
results in a higher overall evaluation.  But do not combine 
an evaluation for hearing impairment, tinnitus, or vertigo 
with an evaluation under diagnostic code 6205.  38 C.F.R. § 
4.87, Diagnostic Code 6205.  

Service medical records show that in 1993, the veteran 
complained of dizziness and blurred vision in service and was 
prescribed medication for the symptoms.  She was diagnosed 
with Meniere's disease and had permanent right-sided 
sensorineural hearing loss and tinnitus.  In April 1996, the 
veteran complained of problems with dizziness, nausea, and 
vomiting.  

As noted above, the veteran was service-connected for 
Meniere's disease in a June 2001 rating determination, 
assigning a 30 percent rating effective June 1, 2000.  In a 
March 2004 rating determination, she was then granted an 
increased rating to 60 percent disabling, effective December 
11, 2003.  The RO determined that the December 11, 2003 VA 
examination report showed that she was having episodes of 
Meniere's syndrome twice monthly with gait problems and 
hearing loss in the right ear.  According to the RO, VA 
examination dated July 27, 2000 did not show that she met the 
requirements for a 60 percent rating at that time.  

Upon review, the record demonstrates that the veteran was 
experiencing symptoms of Meniere's disease to warrant a 60 
percent rating as early as September 5, 2001.  A private 
medical report from Dr. Morgan dated on September 5, 2001 
indicated that the veteran complained of experiencing attacks 
approximately two times a month.  She complained of vomiting 
for up to 45 minutes.  She took Tigan to relieve the symptoms 
and limit the attack to within one to two hours.  She typical 
had tinnitus preceding the attacks.  She also complained of 
having fullness in her right ear and intermittent dizziness 
every other day.  After examination, Dr. Morgan concurred 
that the veteran had Meniere's disease.  He recommended 
prescription medication to reduce the frequency of her 
attacks.  

Dr. Morgan's findings were corroborating by the clinical 
findings from the December 11, 2003 VA examination report, 
which noted that the veteran complained of having two attacks 
per month.  Her symptoms were controlled by taking Valium and 
Antevert, along with Tigan for severe episodes of nausea and 
vomiting.  She also reported decreased hearing in her right 
ear.  

While the RO is correct that the December 11, 2003 VA 
examination report showed symptoms to warrant a 60 percent 
evaluation, it appears that there is competent medical 
evidence showing Meniere's syndrome with hearing impairment 
with attacks of vertigo and cerebellar gait occurring 
approximately two times per month with tinnitus since 
September 5, 2001.  As such, a 60 percent evaluation is 
warranted from September 5, 2001 for Meniere's syndrome under 
Diagnostic Code 6204.  38 C.F.R. § 4.87 (2004).  

Prior to September 5, 2001, there is no competent medical 
evidence of one to four attacks per month.  VA examination 
report dated in July 27, 2000 noted that the veteran 
complained of positive vertigo with Meniere's attacks with 
nausea and vomiting.  She denied discharge.  She had 
occasional sharp pain in the ear.  She was taking Valium, 
Tigan, and Meclizine for her Meniere's, which did help.  
Physical examination report noted that her Meniere's attacks 
were infrequent.  Tinnitus was present and vertigo with the 
attacks and lasts for several days.  There was also positive 
hearing loss.  Therefore, as the competent medical evidence 
shows only  infrequent attacks, a 30 percent rating is 
continued prior to September 5, 2001. 

In addition, there is no competent medical evidence 
demonstrating hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus, to warrant a 100 percent evaluation under 
Diagnostic Code 6205.  The veteran has also not asserted that 
she has symptoms that would warrant a 100 percent evaluation.  
At her November 2002 hearing, the veteran testified that she 
has one or two attacks per month with daily dizziness and 
tinnitus.  Therefore, a 100 percent evaluation is not 
warranted for any time during the claims period under 
Diagnostic Code 6205.  38 C.F.R. § 4.87 (2004).  

As for other diagnostic codes, an alternative rating is 
available that combines hearing loss, vestibular disorder and 
tinnitus.  However, there is no competent medical evidence 
showing a diagnosis of vestibular disequilibrium to warrant a 
rating under Diagnostic Code 6204.  38 C.F.R. § 4.87 (2004).  
There is, evidence of hearing loss, which is evaluated under 
the provisions of Diagnostic Code 6100.  An examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations will be conducted without the 
use of hearing aids. 38 C.F.R. § 4.85(a) (2004).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect. 38 C.F.R. § 4.85(b) (2004).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86 (2004).  38 C.F.R. § 4.85(c) (2004).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2004).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e) 
(2004).

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment.  Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the 
higher numeral designation for hearing impairment from Table 
VI or Table VIa will be applied.  38 C.F.R. § 4.86(a) (2004).

Alternatively, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will 
determine from either Table VI or Table VIa, whichever 
results in the higher numeral, and that numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2004).

In this case, the veteran's hearing does not warrant a rating 
in excess of 30 percent prior to September 5, 2005 or a 
rating in excess of 60 percent as of September 5, 2005.  



On the authorized audiological evaluation on July 25, 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
30
30
40
LEFT
5
15
15
20
20

The average in the right ear was 36 hertz and the average in 
the left ear was 15 hertz.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 96 
in the left ear.  

The above findings show Level I hearing for the left ear and 
Level II hearing for the right ear.  38 C.F.R. § 4.85 Table 
VI (2004).  Applying these findings to the Table in the 
Rating Schedule shows a noncompensable rating for hearing 
loss.  38 C.F.R. § 4.85 Table VII (2004).  

On the authorized audiological evaluation on December 29, 
2003, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
25
45
35
LEFT
10
20
15
20
20


The average in the right ear was 40 hertz and the average in 
the left ear was 17 hertz.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and of 96 
in the left ear.

The above findings demonstrate a decrease in hearing in the 
right ear, showing Level I hearing for the left ear and Level 
III hearing for the right ear.  38 C.F.R. § 4.85 Table VI 
(2004).  Nevertheless, applying these findings to the Table 
in the Rating Schedule shows a noncompensable rating for 
hearing loss.  38 C.F.R. § 4.85 Table VII (2004). Thus, the 
evaluation under Diagnostic Code 6205 results in the higher 
evaluation for the veteran's Meniere's syndrome.

As the hearing loss evaluation is noncompensable and the 
veteran does not qualify for a rating under Diagnostic Code 
6204, the veteran is not entitled to an alternate higher 
rating under Diagnostic Code 6204 or when combining 6204, 
tinnitus, and hearing loss.  As noted above, Diagnostic Code 
6205 cannot be combined with hearing loss ratings, tinnitus, 
or Diagnostic Code 6204.

In sum, the veteran's Meniere's syndrome warrants a 60 
percent evaluation from September 5, 2001, but not earlier.  
In addition, the veteran's Meniere's syndrome does not 
warrant a 100 percent evaluation at any time during the 
claims period and the veteran is not entitled to a higher 
rating under any other applicable diagnostic code.  

Right Elbow Epicondylitis

Service medical records demonstrate treatment for tenderness 
over the right lateral epicondyle with pain of resisted wrist 
extension.  In a June 2001 rating decision, the RO granted 
service connection and assigned a noncompensable evaluation 
under Diagnostic Code 5024.  

Turning to the rating criteria specifically applicable in 
this issue, Diagnostic Code 
5024, Tenoysnovitis, is to be rated on limitation of motion 
of affected part, as arthritis, degenerative.  38 C.F.R. 
§ 4.71a (2004).  Degenerative arthritis established by X-ray 
findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  

For the elbow, limitation of motion is rated under Diagnostic 
Codes 5206 for flexion and 5207 for extension.  Her right 
upper extremity is her dominant or major side.  For flexion 
under Diagnostic Code 5206, a 10 percent evaluation is 
warranted for flexion limited to 100 degrees, a 20 percent 
evaluation is warranted for flexion limited to 90 degrees, 
and 30 percent is warranted for flexion limited to 70 
degrees. 
For extension under Diagnostic Code 5207, a 10 percent 
evaluation is warranted for extension limited to 45 or 60 
degrees and a 20 percent evaluation is warranted for 
extension limited to 75 degrees. 

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  
Regarding the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  
The intent of the schedule is to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Private medical records from Dr. Solorio note subjected 
complaints of right elbow pain in April and May 2000, but no 
clinical findings of loss of motion.  

VA examination report dated in July 2000 noted that the 
veteran had tennis elbow, right epicondylitis, currently 
causing no problems.  Musculoskeletal and neurological 
examination revealed no abnormal findings. 

In a private medical record dated April 2001, the veteran was 
diagnosed as having iontopheresis specifically in the elbow.  
Examination revealed tenderness of the right lateral 
epicondyle with evidence of reproduction by resisted 
dorsiflexion.  

The veteran testified in November 2002 that she experienced 
inflammation in the right elbow.  She was not able to lift it 
completely to comb her hair or take a bath or wash her face.  
She was prescribed a pad to put under the elbow for support.

VA examination report dated in December 2003 noted range of 
motion as normal.  Flexion was to 150 degrees.  Supination 
and pronation were normal. The diagnosis was arthralgia of 
the right elbow, probably myositis of the right radial muscle 
head or so-called tennis elbow.  In a March 2004 addendum to 
the December 2003 report, the examiner further noted that 
there was no additional limitation of motion due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use of the veteran's right elbow.  There were no signs of 
epicondylitis.  X-ray findings demonstrates minimal olecranon 
spur, but no degenerative joint disease or other osseous 
abnormalities.  

Despite subjective complaints, clinical findings fail to 
demonstrate limitation of motion to warrant a compensable 
rating for right elbow disability, even when Deluca factors 
are considered.  38 C.F.R. § 4.71a, Diagnostic Codes 5206, 
5207.  

As for other diagnostic codes, there is no evidence of 
degenerative arthritis on x-ray examination to warrant a 10 
percent evaluation under Diagnostic Code 5003, or ankylosis 
of the elbow to warrant a compensable rating under Diagnostic 
Code 5205.  

In sum, the Board has considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available Diagnostic Codes and the 
medical evidence of record, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable rating for right elbow epicondylitis.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).  

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309 (2004).  
Whenever possible, of course, laboratory findings should be 
used in corroboration of the clinical data.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For secondary service connection claims, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  Furthermore, the Court has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The veteran is claiming service connection for patellofemoral 
pain syndrome, left knee, and carpal tunnel syndrome, right 
wrist.  At her hearing in November 2002, the veteran asserted 
that her left knee problems started as a result of shifting 
her weight to the left knee to compensate for her service-
connected right knee problem.  For her right wrist problem, 
she testified that although she was first diagnosed with 
carpal tunnel syndrome in 1999, service medical records show 
that she complained of tingling in her right hand in 1980, 
1997, and 1998.  

Service medical records show complaints of and treatment for 
the left knee.  A January 1979 clinical record noted that the 
veteran reported left knee pain.  The diagnosis was 
tendonitis.  A September 1983 clinical record noted left knee 
pain with diagnosis of possible tendon sprain.  September and 
October 1990 treatment records note treatment for iliotibial 
band, left knee.  X-ray report was negative for the left 
knee.  A November 1998 clinical record noted that the veteran 
complained of bilateral knee pain since February 1997.  
Following examination, the diagnosed was bilateral knee pain.  
Two Physical Profiles indicate permanent physical limitations 
for no running or sit-ups for bilateral knee pain and right 
knee piriformis 
syndrome.  

As for the right wrist, pertinent service medical records 
show complaints of right hand/wrist pain and tingling.  
Examination in December 1999 showed full range of motion.  
The diagnosis was right wrist pain.  January 2000 clinical 
record noted x-rays were negative for right wrist.  A health 
record from January 2000 noted that the veteran reported to 
physical therapy with complaints of pain in her right upper 
extremity for one month.  She denied trauma to her right 
upper extremity.  Examination revealed pain through range of 
wrist extension, but otherwise full active range of motion.  
Strength was 5 out of 5 throughout with pain in the right 
upper extremity as noted before.  The sensory was grossly 
intact and without focal deficits.  The deep tendon reflexes 
were intact and equivocal.   X-rays were within normal 
limits.  The assessment was that the veteran probably had a 
repetitive injury that was exacerbated by her posture and 
activities at work.  

Separation examination in May 2000 noted complained of 
bilateral knee pain, crepitus.  The diagnosis was right knee 
piriformis pain syndrome.  No findings were made involving 
the right wrist.  

While service medical records showed complaints and treatment 
involving the left knee and right wrist, post-service medical 
records were negative for a diagnosed disability involving 
either the left knee or right wrist.  VA examination report 
dated in July 2000 noted that the veteran complained of 
bilateral knee pain and recent symptoms of right hand 
numbness.  Examination revealed negative musculoskeletal 
findings and negative neurological findings.  No diagnosable 
condition was provided for either the left knee or right 
wrist in the report.  

VA medical records and private medical records also fail to 
reference any left knee or right wrist disorder.  Therefore, 
despite the fact that the veteran had treatment for left knee 
and right wrist problems in service, there is no competent 
medical evidence demonstrating a current diagnosable 
disability.  As noted previously, without competent medical 
evidence demonstrating a current diagnosed chronic 
disability, the claim must be denied.  38 C.F.R. § 3.303; 
Brammer, 3 Vet. App. 223.  

In sum, the preponderance of the evidence shows no current 
left knee or right wrist disability, upon which to grant 
service connection.  Therefore, the veteran is not entitled 
to either direct service-connection or as secondary to a 
service-connected disability.  38 C.F.R. §§ 3.303, 3.310 
(2004).

IV.  Withdrawal

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal. A substantive appeal may be withdrawn at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b).  Withdrawal may be made by the appellant or by 
his or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).

During her hearing before the DRO in November 2002, the 
veteran indicated that she wished to withdraw her Board 
appeal as to the issues of entitlement to a compensable 
rating for sleep apnea and service connection for chronic 
sinusitis.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn the 
issues and there effectively remains no allegation of errors 
of fact or law for appellate consideration.  As such, the 
Board does not have jurisdiction to review the appeal as to 
entitlement to a compensable rating for sleep apnea and 
service connection for chronic sinusitis.  Accordingly, these 
issues are no longer in appellate status.

In closing, the Board notes that the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) on 
November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The legislation provides for, among other 
things, notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  
However, the Board finds nothing in the new legislation or 
implementing regulations which affects the veteran's ability 
to voluntarily withdraw issues from appellate status.


ORDER

Entitlement to a rating of 60 percent is warranted for 
Meniere's syndrome, prior to, but not earlier than, September 
5, 2001.  

Entitlement to a rating in excess of 60 percent from 
September 5, 2001 is not warranted. 

Entitlement to a compensable initial rating for right elbow 
epicondylitis is not warranted.  

Entitlement to service connection for patella femoral pain 
syndrome, left knee is denied. 

Entitlement to service connection for carpal tunnel syndrome, 
right wrist, is denied.  

The appeals as to the issues of entitlement to a compensable 
rating for sleep apnea and service connection for chronic 
sinusitis are dismissed.


REMAND

For the issue of entitlement to a rating in excess of 10 
percent for scars secondary to breast reduction surgery, the 
record does not show that the veteran has received an 
adequate examination to determine the nature and severity of 
this disability.  The diagnostic criteria for rating 
disorders of the skin were revised, effective on August 30, 
2002. 67 Fed. Reg. 49590 (July 31, 2002).  The most recent VA 
examination report dated in December 2003 noted a rather 
large scar underneath the left breast, which was slightly 
tender.  Measurements of the scar were not made, nor was an 
evaluation made concerning how deep the scar was or any 
limitation of motion caused by the scar.  It is therefore not 
possible for the Board to evaluate the claim for a higher 
evaluation under Diagnostic Code 7801 under the new criteria.  
38 C.F.R. § 4.118 (2004).  In addition, service medical 
records note bilateral breast reduction surgery was performed 
and therefore the veteran most likely has at least two 
separate scars.  Consideration under the new criteria, as 
well as the old, is therefore necessary in accordance with 
statutory provisions regarding the effective dates for 
applying liberalizing law pursuant to 38 U.S.C.A. § 5110(g).

For the service connection claim for GERD, service medical 
records note that the veteran had a laparoscopic surgery in 
2000.  The July 2000 VA examination report indicated that the 
operation helped considerably and that she complained of no 
current problems.  This statement, however, is contradicted 
by the veteran's testimony in November 2002 where the veteran 
indicated that she still experiences symptoms of GERD 
whenever she eats spicy foods and is currently taking 
Prilosec to control her GERD.  The RO denied this claim on 
the basis that the veteran does not currently have a 
diagnosis for GERD.  However, if she is taking medication for 
GERD, this would appear to inapposite of the RO's findings.  
Therefore, a new examination is necessary to determine 
whether the veteran currently has GERD, to include an opinion 
as to whether her symptoms are related to GERD or some other 
ailment.  

For the service connection claim for myofascial pain 
dysfunction/TMJ, the RO indicated that the veteran injured 
her mouth in a bus accident in July 1976, prior to entry into 
service.  The September 2000 VA examiner determined that the 
veteran had myofascial pain dysfunction.  The RO denied the 
claim on the basis that it preexisted service and there is no 
evidence of aggravation of service as no injury to the mouth 
was noted in the service medical records.  The veteran 
asserted at her hearing that she was first diagnosed with TMJ 
during service and received prescription medication and a 
night guard as treatment.  Report of Medical Examinations in 
1980, 1984, and 1988 are negative for chronic mouth problems.  
In 1991, the veteran began complaining of pain on the right 
side of her mouth.  She was then diagnosed as having right 
myofascial pain dysfunction.  

Upon review, there is insufficient evidence to determine 
whether the veteran's current myofascial pain dysfunction 
preexisted service or was aggravated in service.  Service 
medical records are negative for any determination and the 
September 2000 VA examination also did not address the issue.  
Therefore, a VA examination report is necessary to determine 
the etiology of the veteran's disability.  38 C.F.R. § 3.159 
(2004).  

For the residuals of a right thumb injury, service medical 
records confirm that the veteran received treatment in 1993 
for a right thumb injury, including surgery.  VA examination 
report in July 2000 noted that the veteran had a torn 
ligament in her right thumb and had reconstructive surgery, 
which was currently causing no problems.  The veteran asserts 
that she has arthritis in the thumb.  No records to support 
or deny her assertions.  However, the Board notes that no 
evaluation of any scarring involving the thumb injury was 
performed in the July 2000 VA examination.  As there was 
reconstructive surgery performed on the right thumb, a scar 
may exist.  The record is unclear.  Therefore, a new 
examination is required to determine the nature and extent of 
any residuals associated with the right thumb injury from 
service.  38 C.F.R. § 3.159 (2004). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.	The veteran should be scheduled for VA 
medical 
examinations to ascertain the nature, 
extent, and current severity of her GERD, 
scarring from bilateral breast reduction 
surgery, myofascial pain dysfunction/TMJ, 
and residuals of a right thumb injury.  
The claims folder, the previous and 
revised criteria for rating skin 
disabilities, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner) prior and 
pursuant to conduction and completion of 
the examination.  All necessary tests and 
studies should be conducted.  The 
examiner(s) is asked to provide opinions 
for the following questions:

a.  current evaluation of scarring from 
breast reduction surgery.  All clinical 
and special test findings should be 
clearly reported to allow for evaluation 
under VA's diagnostic criteria for 
disability of the skin in effect prior to 
August 30, 2002, and as in effect from 
that date on.  

b.  whether it is at least as likely as 
not that the veteran has GERD?  

c.  whether the veteran's myofascial pain 
dysfunction/TMJ originated prior to 
service?  And if so, whether her 
myofascial pain dysfunction/TMJ was 
aggravated in service or progressed as 
part of the nature of the disorder.  

d.  what, if any, residuals remain from 
the veteran's right thumb injury in 
service, including any scarring?  

Detailed reasons and bases for all 
diagnoses and opinions should be provided 
including a discussion of evidence relied 
on for opinion.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the claims.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


